Citation Nr: 1718157	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a broken femur, for substitution or accrued benefits purposes.

2.  Entitlement to a grant for an automobile and adaptive equipment or for adaptive equipment only, for substitution or accrued benefits purposes.

3.  Entitlement to special monthly compensation based on aid and attendance, for substitution or accrued benefits purposes.

4.  Entitlement to service connection for a psychiatric disorder claimed as anxiety and depression, for substitution or accrued benefits purposes.

5.  Entitlement to service connection for a lumbar spine disability, for substitution or accrued benefits purposes.

6.  Entitlement to service connection for loss of use of both feet associated with lung cancer, for substitution or accrued benefits purposes.

7.  Entitlement to service connection for hypertension to include secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), or lung cancer, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967 and from November 1973 to November 1975.  He died in September 2013 during the pendency of the appeal; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2011, the RO, in pertinent part, denied service connection for hypertension.  The RO denied entitlement to automobile and adaptive equipment or adaptive equipment only in October 2011.  In February 2013, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a broken femur; and denied entitlement to automobile and adaptive equipment or adaptive equipment only; denied service connection for a mental health condition claimed as anxiety and depression, and back condition, and special monthly compensation for loss of use of both lower extremities as well as for aid and attendance. 

The issue of service connection for hypertension was previously remanded for additional development in August 2012, September 2014 and August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that with respect to the VA steroid treatment, informed consent was present or a reasonable person would have consented to the treatment even with the known risks; VA exercised the degree of care that would be expected of a reasonable health care provider; and the Veteran's broken femur was a reasonably foreseeable result of exposure to steroids. 

2.  The appellant is ineligible to substitute for the Veteran in the claim for automobile and adaptive equipment or adaptive equipment only due to the Veteran's death.

3.  The Veteran was shown to be in need of regular aid and attendance by reason of service-connected disabilities.

4.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed anxiety disorder and depression were secondary to his service-connected posttraumatic stress disorder (PTSD).

5.  The preponderance of the evidence shows that the Veteran did not have a low back disorder that was incurred in service; nor did it manifest until many years after separation from service.

6.  The preponderance of the evidence shows that the Veteran did not have loss of use of his feet due to his service-connected disabilities; nor was this incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for residuals of a broken femur, for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 

2.  Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim for automobile and adaptive equipment or adaptive equipment only, and it is dismissed as moot. 38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).

3.  The criteria for special monthly compensation by reason of the Veteran being in need regular aid and attendance, on the basis of substitution and to include for accrued benefits purposes, have been met. 38 U.S.C.A. §§ 1114 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.350, 3.352 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for anxiety and depression have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for loss of use of both feet associated with lung cancer, for substitution or accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

A review of the record shows that the Veteran died in September 2013.  Prior to his death, he had pending claims on appeal.  As noted in the Introduction, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666  -8674  (February 15, 2011)], provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party. 

VA's duty to notify under 38 C.F.R. § 3.159 (b) (1) has been met by letters from the AOJ issued to the Veteran prior to his death in March 2011, May 2012, and November 2012.  In November 2013, following her application for substitution after the Veteran's death, the appellant was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies. 

Since providing this notice, the appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Also, prior to the Veteran's death, VA medical examinations were obtained in April 2010, February 2011, October 2012, and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327 (a) (2014); Caffrey v. Brown, 6 Vet. App. 377  (1994).  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

The Veteran was not afforded a VA examination pertaining to the back.  As discussed below, there is no evidence that a back disability was incurred in or aggravated by service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would have aided in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A  (West 2014). 

As will be discussed, because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim consequently is being dismissed as moot, so the VCAA's notice and assistance provisions are inconsequential.

II.  38 U.S.C.A. § 1151

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2012.  During his lifetime, the Veteran asserted that he fractured his femur as a result of VA doctors overprescribing him prednisone for his breathing difficulties.  He noted that in April 2012 he suffered a fracture to the femur and was treated at the University of Nebraska Medical Center and then transferred to Clarkson Medical Center.  He further indicated that he was told by his care providers that VA doctors prescribed him too much prednisone for his breathing difficulties, which caused his bones to become brittle resulting in the fracture of his femur.

The provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151 (West 2014); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2002). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a) were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151.  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in March 2004 and July 2008 and the Veteran had opportunities to submit evidence before and after those decisions. Therefore, the Board finds the Veteran is not prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3) . 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 

The record shows that a March 2012 VA nurse practitioner treatment record notes that the Veteran had been prescribed prednisone 5mg per day, but that the medications were not being taken as prescribed.  The prednisone had been stopped for a few days as the Veteran's wife was concerned about bruising on his arms.  A large concern also was reportedly that the Veteran's wife could not locate all of his inhalers without searching many places.  The Veteran was assessed as having end-stage COPD, debilitated to the point of minimal ambulation.  It was noted that a great deal of education was done during the visit to encourage medication compliance and the importance of inhalers along with prednisone.

In April 2012 a private hospital record shows that the Veteran was being cared for at home by his wife, who was turning him over to change his catheter, and his femur was broken.  The Veteran was brought to the emergency room by ambulance.  It was noted during his hospital admission that unfortunately the Veteran had quite severe chronic obstructive pulmonary disease (COPD) with chronic steroid weans.  The diagnosis in the hospital included pathologic left femur fracture and osteoporosis secondary to chronic steroid use.

A December 2012 VA examination report shows the examiner was asked to address whether the Veteran's residuals of broken femur were due to the long-term use of prednisone, which caused the bones to become brittle and fractured the left leg.  The examiner noted that according to the records, the Veteran had end-stage COPD and that steroid use had been performed in the past to manage his very severe respiratory distress.  The examiner also noted that review of the private hospital records earlier that year showed the emergency room visit for the pathologic fracture.  The examiner indicated that steroid use was sometimes a complication, which might cause pathologic fractures.  The Veteran reportedly had a pathologic fracture of the femur earlier that year when his wife was turning him in bed.  The examiner found that this was a known complication but that steroid use was to manage his severe end-stage COPD as best as possible.  The examiner determined that this treatment was not caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing health care to the Veteran, because this was sometimes an unfortunate complication in order to manage his severe COPD.  The examiner noted that it could not be predicted in many cases; but it was sometimes a complication.  The examiner also noted that the Veteran had other multiple medical disorder that could easily contribute to this type of complication, to include natural progression of disease and overall, severe debility.

There is current evidence showing the deleterious effects of chronic use of steroids, including osteoporosis and being more easily susceptible to broken bones.  The April 2012 private hospital record shows a diagnosis of pathologic left femur fracture and osteoporosis secondary to chronic steroid use.  In October 2012, the Veteran underwent a VA aid and attendance or housebound examination during which the staff physician found that the Veteran appeared to be bedridden due to a fracture of the leg, likely from chronic steroid use for many years to treat his COPD.  The December 2012 VA examiner also indicated that steroid use was sometimes a complication, which might cause pathologic fractures.  As it appears likely that the Veteran's broken femur was a result of his steroid use, the current disability requirement of the claim appears satisfied. 

The Veteran could prevail if he was not informed of the potential consequences of the steroid use prescribed.  The record shows that he had been prescribed steroids in the past.  A September 2011 prescription note for the Veteran's prednisone is in the file from the VAMC in Omaha.  Side effects are listed including bone pain, which was noted to be an unlikely but serious side effect; and the Veteran was advised to notify his doctor if he had any bone pain.  An October 2011 VA treatment record notes that the Veteran was initiated on prednisone and an antibiotic secondary to an upper respiratory infection.  It was noted that the Veteran was educated on compliance with medication.  A VA nursing note in March 2012 also notes that the Veteran was educated on the importance of taking his medication as prescribed, including the prednisone.  While there is no explicit informed consent in the file, it is reasonable to deduce that the Veteran was explained the procedures for his care during his visits for his COPD with a goal that he understood what was happening, including his medication regimen and any risk factors, such as pathologic bone fractures.    

Moreover, even if the VA physicians failed to provide information to the Veteran about the potential adverse effects of steroid treatment on his bones, this does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  See McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).; 38 C.F.R. § 3.361(d)(1)(ii).  The Veteran had severe obstructive pulmonary disease.  A reasonable person would have consented to the use of steroids to alleviate these immediate symptoms even with the risk of fractured bones with steroid use.  The Veteran had experienced respiratory problems in the past and had been using steroids for some time.  As steroids had been considered an acceptable, if not required, treatment option in the past and no other acceptable treatment option had been mentioned, there is no medical evidence that in the Veteran's case if he had not used steroids to control his breathing, his breathing difficulties would have been alleviated.  Weighing the consequences of being unable to breath versus broken bones, a reasonable person would have chosen to control his respiratory exacerbations immediately even with potential future risks to the bones.  Thus, any failure to advise the Veteran of the foreseeable risk of broken bones is considered a minor, immaterial deviation under 38 C.F.R. § 3.361(d)(1)(ii), as a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See id.  

Based on this evidence, it is more likely than not that the Veteran was informed of the risks of weakened bones before steroid treatment was initiated and that he understood the risk of steroid treatment with respect to the bones.  Even if he was not informed of these risks, this constitutes a minor, immaterial deviation under VA regulation, as a reasonable person would have consented to the steroid treatment even with knowledge of the foreseeable risks.  

As the record shows the informed consent requirement is met, there is no need for an analysis of whether the treatment was under emergency conditions under 38 C.F.R. § 17.32(b), as an exception to the informed consent requirement. 

The Veteran could prevail if he shows that his being prescribed prednisone was a result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  The Veteran noted on his claim in 2012 that he was told during his hospitalization for the broken femur that it was due to being overprescribed prednisone.  However, this finding does not appear in the private hospital records.  The private hospital record notes that the Veteran unfortunately had steroid weans and osteoporosis due to chronic steroid use, but there is no indication in the record that it was determined that the Veteran had been overprescribed prednisone.  The VA examiner in December 2012 found that pathologic bone fracture was a known complication but that steroid use was to manage his severe end-stage COPD as best as possible.  The VA examiner also determined that this treatment was not caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing health care to the Veteran, because this was sometimes an unfortunate complication in order to manage his severe COPD. In light of the evidence, particularly the examiner's opinion that VA treatment was not negligent or otherwise faulty, the Board concludes that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider. 

The Veteran could prevail if the evidence shows that his fractured femur was proximately due to events not reasonably foreseeable as a consequence of VA treatment.  However, the December 2012 VA examiner indicated that while it could not always be predicted as a consequence that steroid use was sometimes a complication, which might cause pathologic fractures.  The examiner found that the broken femur was a known complication of steroid use.  Accordingly, the Board concludes that the broken femur was not due to events not reasonably foreseeable. 

In summary, the evidence shows that informed consent was present or that a reasonable person would have consented to the treatment even if no informed consent was given, that VA exercised the degree of care that would be expected of a reasonable health care provider, and that the Veteran's broken femur was reasonably foreseeable.  The Board notes that the Veteran's opinions of record regarding whether there was faulty VA treatment are not competent, as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, as stated above, the Board has determined that even if the Veteran was not aware of the risks to his bones, a reasonable person would have proceeded with the treatment to alleviate his breathing difficulties even with the foreseeable risk to the bones.  Thus, any purported failure to inform the Veteran of risks to the bones constitutes a minor, immaterial deviation from the informed consent requirement in VA regulation.

In light of the above, VA compensation under 38 U.S.C.A. § 1151 for a broken femur is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

III.  Automobile or Adaptive Equipment

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 38 U.S.C.A. § 3902 (a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. §  3.808.

The Veteran unfortunately died during the pendency of this appeal.  Although the appellant, as his lawful surviving spouse, has been substituted as the claimant for purposes of processing the appealed claim to completion, the provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010 (a).  Additionally, the substitution claim must be one for "periodic monetary benefits." Id.  Here, the Board finds that, as a matter of law, a grant of financial assistance is not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Therefore, the claim may not be granted on an accrued basis.  Thus, the appellant is ineligible to substitute for the Veteran with respect to this particular claim.  The adjudication of this claim on the merits has become moot by virtue of the Veteran's death and consequently must be dismissed for lack of jurisdiction since there is no longer any need for automobile and adaptive equipment or adaptive.  See 38 U.S.C.A. §§ 5121A, 7104(a).


IV.  Special Monthly Compensation

The appellant asserts that the Veteran was entitled to special monthly compensation (SMC) based on the need for regular aid and attendance.  A September 2011 rating decision granted entitlement to SMC based on the housebound criteria being met.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

Notwithstanding the Board's grants of service connection in Part V of this decision for anxiety and depression (as associated with his PTSD), which have not yet been assigned ratings by the RO, service connection was in effect for lung cancer with coin lesion/ lung nodule, PTSD, coronary artery disease, tinnitus, and erectile dysfunction associated with PTSD.  

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance due to service-connected disabilities have been met.  A February 2011 VA heart examination shows the Veteran had cardiac function assessment of less than 3 to 5 METs, which was found to be consistent with the Veteran having symptoms of dyspnea, fatigue, and angina while performing activities such as light ward work (weeding), mowing lawn (power mower), and brisk walking.  It was not so low as to be consistent with activities such as eating, dressing, taking a shower, etc, which was represented by 1 to 3 METs.   

A December 2011 private treatment record notes that the Veteran had respiratory failure and severe chronic obstructive pulmonary disease (COPD).  It was noted that his nephew and brother-in-law, along with his wife cared for him.  He reportedly was at home previously and had a wheeled walker, but had a significant decline in his health.  He had recently been admitted to the hospital in November 2011 and had been intubated and placed on a ventilator.  The Veteran later broke his femur in April 2012 and was bedridden after this incident.  

An October 2012 VA treatment record noted that the Veteran had a shattered femur and had not been out of bed since April 2012.  He had severe stage 4 COPD.  The examiner reported that the Veteran would remain bed bound for the rest of his life and would need the care of his wife and family members continuously.  

In August 2013 an examination for housebound status or permanent need for regular aid and attendance noted that the Veteran's complete diagnosis included lung nodule suspicious for cancer, COPD, atrial fibrillation, coronary artery disease, femur fracture, anxiety, dyspnea, neurogenic bladder, and PTSD.  It was noted that the Veteran was bedridden with a femur fracture and that his femur fracture and generalized muscle weakness restricted his activities and functions.  He was not able to feed himself or prepare his own meals, and needed assistance in bathing and tending to other hygiene needs.  It was noted that his family was caring for him at home with home-based primary care.  His general appearance was manifested by cachexia and was noted to be very poor.  His arms were weak and he had poor fine motor function and was not able to feed himself.  His restrictions in lower extremities included a left femur fracture, and weak right leg.  He was not able to sit or stand.  His spine, trunk, and neck also were very weak. All the pathology noted as affecting his ability to perform self-care, ambulate or travel beyond the premises included lung nodule, end-stage COPD, cachexia, generalized muscle weakness, BiPAP dependent with full mask, coronary artery disease, and PTSD causing anxiety.

The Veteran was shown to be in need of aid and attendance of another person, particularly toward the end of his life, and the August 2013 aid and attendance examination noted that his lung nodule, coronary artery disease, and PTSD were factors causing his impairment.  While there is also evidence that other nonservice-connected disabilities including his COPD and broken femur, contributed to his need for aid and attendance, as the evidence does not clearly differentiate between the impairment associated with the service-connected and nonservice-connected disabilities, all doubt is resolved in the appellant's favor that the Veteran's service-connected disabilities rendered him in need of aid and attendance of another person.  Thus, the criteria for special monthly compensation based on aid and attendance, on the basis of substitution and to include for accrued benefits purposes, are shown to have been met.

V.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Psychiatric Disorder

The appellant contends that the Veteran was entitled to service connection for a mental health disorder claimed as anxiety and depression.

The Veteran was already service-connected for posttraumatic stress disorder (PTSD).  A July 2003 rating decision granted service connection for PTSD (claimed as anxiety disorder).  Service treatment records also show the Veteran was treated for anxiety in January 1966. 

The evidence of record shows that the Veteran's anxiety and depression were symptoms of his PTSD.  An April 2003 VA examination report shows the Veteran stated that he had a nervous condition prior to his going to Vietnam, which was worsened during traumatic events he experienced in Vietnam.  The Axis I diagnosis was PTSD.  The examiner also noted that the Veteran had an anxious affect and that his overall mood was anxious and sad.  An August 2003 VA examination report also notes that the Veteran had some anxiety symptoms that were manifested during the interview with an Axis I diagnosis of PTSD.

A November 2004 VA examination report noted that the Veteran had major depressive disorder that was severe and not related to military service and secondary to non-service connected medical problems.  However, at that time the Veteran was only service-connected for PTSD.  Additional evidence suggests that the Veteran had depression and anxiety secondary to his service-connected disabilities.  An August 2004 VA treatment record notes that the Veteran had depression secondary to his medical condition.  Another August 2004 VA treatment record shows the Veteran had anxiety and depression secondary to his lung status.  The Veteran was later service connected for lung cancer with coin lesion/ lung nodule, effective July 26, 2011.

In April 2010, a VA examination noted that the Veteran had a panic attack recently.  The examiner noted that the Veteran had an Axis I diagnosis of PTSD and major depressive disorder by history.  It was the examiner's opinion that these symptoms were so inextricably combined in presentation and severity with his PTSD that it was unreasonable to separate them out for a separate GAF score or to predict his unemployability based on each symptom.  

The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the anxiety and depression are proximately due to the service-connected PTSD.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a psychiatric disorder characterized as anxiety and depression is granted.

B.  Back Disability

The appellant contends that the Veteran was entitled to service connection chronic back pain.  

VA treatment records show treatment for chronic back pain.  However, the preponderance of the evidence shows that the Veteran did not have a back disability related to his active duty service.

The service treatment records do not show any findings pertaining the back.  VA treatment records starting from 2011 show findings of chronic back pain.  An October 2012 noted that the Veteran had back pain related to spinal stenosis.  However, there is no medical evidence relating any current back disability to military service.  In addition, neither the appellant, nor the Veteran prior to his death, specified why a disorder manifested by chronic back pain is related to the Veteran's military service.  

Because the Veteran has not alleged in-service treatment related to the low back, and in the absence of any contrary clinical evidence, the Board finds that chronicity in service is not established with respect to this claim.  See 38 C.F.R. § 3.303(b).  As chronicity in service has not been established, a showing of continuity of symptomatology after service is required to support the Veteran's claims.  Id.

In view of the lengthy period without complaints or clinical findings since the Veteran's separation from service, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1339 (Fed. Cir. 2000).  

The medical evidence in this case does not show that the Veteran had a back disability that was a result of his active duty service.  Arthritis of the low back was not diagnosed within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the Veteran's written statements submitted in support of his arguments that his chronic back pain is related to service.  However, the Veteran has not actually explained his theory of contention.  In addition, although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Although the Veteran experienced chronic back pain after service, the medical evidence does not show that he had any post-service back disability related to his service.
 
For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's back claim.  Because the preponderance of the evidence is against the claim for service connection for a back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

C.  Loss of Use of Both Feet

The evidence does not show that the Veteran had loss of use of both feet due to service or a service-connected disability.  In December 2012, a VA examination report noted that the Veteran's loss of use of extremities was not the result of or aggravated by his lung cancer with coin lesions, but rather a result of multiple medical co-morbidities to include severe COPD and a recent femur fracture.  The examiner noted that the difficulty with use of both lower extremities had nothing to do with any service-connected lung cancer with coin lesion or lung nodule.  It was noted that coin lesions and lung nodules did not cause loss of use of both lower extremities; and that his lung cancer diagnosis still remained somewhat elusive.  

An August 2013 examination for housebound status or permanent need for regular aid and attendance noted that the Veteran's complete diagnosis included lung nodule suspicious for cancer, COPD, atrial fibrillation, coronary artery disease, femur fracture, anxiety, dyspnea, neurogenic bladder, and PTSD.  It was noted that the Veteran was bedridden with a femur fracture and that his femur fracture and generalized muscle weakness restricted his activities and functions.  His restrictions in lower extremities included a left femur fracture, and weak right leg.  

The Veteran's loss of use of his lower extremities has not been shown to be a result of his service-connected disabilities, but rather his nonservice-connected femur fracture.  None of the evidence of record suggests a relationship between his loss of use of lower extremities and his military service.  Thus, the preponderance of the evidence is against the appellant's claim for service connection for loss of use of lower extremities for accrued benefits.










							(Continued on the next page)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a broken femur, for substitution or accrued benefits purposes, is denied.

The claim of entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed.

Entitlement to an increased rating for special monthly compensation based on aid and attendance, for substitution or accrued benefits purposes, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to service connection for a psychiatric disorder characterized as anxiety and depression, for substitution or accrued benefits purposes, is granted.

Entitlement to service connection for a lumbar spine disability, for substitution or accrued benefits purposes, is denied.

Entitlement to service connection for loss of use of both feet associated with lung cancer, for substitution or accrued benefits purposes, is denied.


REMAND

The Board remanded the service connection claim for hypertension in August 2015 for a supplemental medical opinion to address whether the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities, including his lung cancer and/ or coronary artery disease.  There is no record that any of the development noted in the Board's August 2015 remand has been accomplished.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the October 2014 VA examiner for an addendum opinion regarding the etiology of the Veteran's diagnosed hypertension.  The entire claims file should be made available to, and reviewed by, the examiner in conjunction with the examination. Based on the review of the record, the examiner is requested to offer an opinion as to the following:

a. Whether hypertension was at least as likely as not (probability of at least 50 percent) proximately due to or the result of service-connected lung cancer or CAD, or any other service-connected disability?

b. Whether any diagnosed hypertension was at least as likely as not (probability of at least 50 percent) aggravated (chronically worsened) by service-connected lung cancer or CAD or any other service-connected disability?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiners clinical experience, medical expertise, and established medical principles.   If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


